         Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 1 of 15




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 In re Tether and Bitfinex Crypto Asset Litigation             No. 19 Civ. 9236 (KPF)




               STIPULATION AND ORDER FOR THE PRODUCTION AND
                    EXCHANGE OF CONFIDENTIAL MATERIALS
        WHEREAS, plaintiffs Matthew Script, Jason Leibowitz, Benjamin Leibowitz, Aaron

Leibowitz, and Pinchas Goldshtein and defendants iFinex, Inc., DigFinex Inc., BFXNA Inc.,

BFXWW Inc., Tether International Limited, Tether Operations Limited, Tether Holdings Limited,

Tether Limited, Ludovicus Jan van der Velde, Giancarlo Devasini, Reginald Fowler, Bittrex, Inc.,

Poloniex, LLC, and Philip G. Potter (each a “Party” and collectively, the “Parties”), having agreed

to the following terms for the production and exchange of confidential materials in the above-

captioned litigation (the “Litigation”); and

        WHEREAS, the Court having found that good cause exists for the issuance of an appro-

priately tailored protective order (this “Protective Order”) pursuant to Rule 26(c) of the Federal

Rules of Civil Procedure;
        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among

the Parties, and SO ORDERED by the Court, as follows:

        1.      This Protective Order applies to the Parties, their respective officers, representa-

tives, agents, employees, affiliates, experts, attorneys, and consultants, as well as to all third parties

providing discovery in the Litigation, and all other interested persons with actual or constructive

notice of this Protective Order who may produce or receive information (“Discovery Material”)

pursuant to and in the course of discovery in the Litigation. Discovery Material includes all oral,
           Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 2 of 15




written, recorded, or graphic material in any form or medium, and any information or data con-

tained therein (including, without limitation, all produced documents, responses to requests for

information, responses to requests for admissions, and deposition testimony, transcripts, and ex-

hibits).

           2.   Designations Available for Discovery Material
                a.    A person or Party producing Discovery Material (a “Producing Party”) may
                      designate as “Confidential” any Discovery Material or portion thereof that

                      contains nonpublic business, commercial, financial, or personal infor-

                      mation, the disclosure of which would, in the good-faith judgment of the

                      Producing Party, seriously harm the Producing Party’s business, commer-

                      cial, financial, or personal interests (“Confidential Material”).

                b.    A Producing Party may designate as “Attorneys’ Eyes Only” any Discovery

                      Material or portion thereof that contains nonpublic business, commercial,

                      financial, or personal information, the disclosure of which is either re-

                      stricted by law or would cause the Producing Party to violate its privacy or

                      confidentiality obligations to others, and such Discovery Material would not

                      otherwise be adequately protected under the procedures set forth herein for

                      Confidential Information (“Attorneys’ Eyes Only Material”).
                 c.   A Party receiving Discovery Material (a “Receiving Party”) shall treat all

                      Discovery Material in accordance with the terms of this Protective Order,

                      including advising anyone to whom the Receiving Party furnishes, shows,

                      discloses, summarizes, describes, characterizes, or otherwise communicates

                      or makes available in whole or in part any Discovery Material under the

                      terms of this Protective Order that the information is being disclosed pursu-

                      ant and subject to the terms of this Protective Order and may not be dis-

                      closed or used for purposes other than those permitted hereunder.


                                                2
Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 3 of 15




      d.   Any Party issuing a subpoena to a non-Party shall enclose a copy of this

           Protective Order and notify the non-Party that the protections of this Pro-

           tective Order are available to such non-Party.

3.   Process for Designating Discovery Material
     a.    A Producing Party may designate any portion of Discovery Material other

           than deposition transcripts or exhibits as Confidential Material or Attor-

           neys’ Eyes Only Material by conspicuously notating that designation in a

           manner that will not interfere with legibility or audibility.
     b.    A Producing Party may designate any portion of a deposition transcript or

           exhibit as Confidential Material or Attorneys’ Eyes Only Material by (a) a

           statement on the record of the deposition; or (b) notifying the court reporter

           and all counsel of record, in writing, within 30 days after a deposition has

           concluded. Absent such a designation, during the 30-day period following

           the conclusion of a deposition, the entire deposition transcript will be treated

           as if it had been designated Attorneys’ Eyes Only.

     c.    If at any time prior to the trial of this Litigation a Producing Party realizes

           that some portion(s) of Discovery Material that it previously produced

           should be designated as Confidential or Attorneys’ Eyes Only, the Produc-
           ing Party may so designate that Discovery Material by apprising each Re-

           ceiving Party in writing; thereafter such designated portion(s) of the Dis-

           covery Material will thereafter be deemed to be and treated as Confidential

           or Attorneys’ Eyes Only, as applicable, under the terms of this Protective

           Order. Upon request by the Producing Party for the return of Confidential

           Material or Attorneys’ Eyes Only Material that has been inadvertently pro-

           duced without the appropriate designation and the Producing Party’s pro-

           duction of a replacement version(s) with a corrected designation, the Re-

           ceiving Party shall promptly return the version(s) that was inadvertently
                                      3
Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 4 of 15




           produced or, at the Receiving Party’s option, destroy all copies of inadvert-

           ently produced Discovery Material and confirm in writing to the Producing

           Party that it has done so. Nothing in this Paragraph shall waive the right of

           the Receiving Party to challenge the appropriateness of any Producing

           Party’s designation.

     d.    A Producing Party shall, upon request from a Receiving Party, produce a

           redacted version of any document containing Attorneys’ Eyes Only Mate-

           rial that removes the Attorneys’ Eyes Only Material so that the redacted
           version can be designated as Confidential. The redacted version shall be

           subject to all restrictions set forth in this Protective Order that are applicable

           to Confidential Material.

4.   Restrictions on Use of Discovery Material
      a.   A Receiving Party shall use Discovery Material only in connection with the

           Litigation, including preparation for trial, settlement, hearings, appeals, and

           enforcement of any judgment, and shall not use any Discovery Material for

           any other purpose, including without limitation any commercial, business,

           or publicity purpose or any other litigation or proceeding. This Protective

           Order does not in any way restrict the use or disclosure by a party or other

           person of its own Discovery Material or of Discovery Material that has be-

           come part of the public record.

      b.   A Receiving Party who receives Confidential Material or Attorneys’ Eyes

           Only Material shall not reveal or discuss such information to or with any

           person not entitled to receive such information under the terms hereof and

           shall use reasonable measures to store and maintain the Confidential Mate-

           rial or Attorneys’ Eyes Only Material so as to prevent unauthorized disclo-

           sure.


                                       4
Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 5 of 15




     c.    Except with the prior written consent of the Producing Party or by Order of

           the Court, Confidential Material shall not be furnished, shown, disclosed,

           summarized, described, characterized, or otherwise communicated or made

           available in whole or in part to any person or entity except:

           i.     Counsel for the Parties to this action and their associated attorneys,

                  paralegals, and other professional and non-professional personnel

                  (including support staff and outside copying services) who are di-

                  rectly assisting such counsel in the preparation of this Litigation for
                  trial or other proceeding, are under the supervision or control of such

                  counsel, and who have been advised by such counsel of their obli-

                  gations hereunder;

           ii.    The Parties and directors, officers, agents, and employees of the Par-

                  ties, and any such subsidiaries or affiliates thereof, to the extent rea-

                  sonably necessary to assist in the Litigation. Any such director, of-

                  ficer, agent, or employee of the named Parties to whom counsel for

                  the parties makes a disclosure shall be provided with a copy of, and

                  become subject to, this Protective Order.

           iii.   Expert witnesses or consultants retained by the Parties or their coun-
                  sel in connection with this Litigation and other professional and non-

                  professional personnel (including support staff and outside copying

                  services) who are directly assisting such expert or consultant and

                  have been advised by such expert or consultant of their obligations

                  hereunder; provided, however, that such Confidential Material is

                  furnished, shown, or disclosed in accordance with Paragraph 4(e)

                  herein;

           iv.    The Court and court personnel, subject to paragraph 6 herein;


                                     5
Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 6 of 15




           v.      An officer before whom a deposition is taken, including steno-

                   graphic reporters and any necessary secretarial, clerical, or other

                   personnel of such officer;

           vi.     Trial and deposition witnesses, provided that, prior to the witness’s

                   testimony, the disclosing party advises the witness that, pursuant to

                   this Protective Order, the witness may not disclose any Confidential

                   Discovery Material to any other individual, except in accordance

                   with this Protective Order, and provided that the witness executes a
                   copy of Exhibit A hereto. If, prior to the witness’s testimony, the

                   witness does not sign a copy of Exhibit A, the witness may be shown

                   Confidential Discovery Material only after, on the record stating

                   such refusal, the disclosing party advises the witness on the record

                   as follows: “By order of the Court in this litigation, you may not

                   disclose in any manner any Confidential Discovery Material to any

                   person or entity except in strict compliance with the provisions of

                   this Protective Order, and if you fail to comply with this Protective

                   Order, you may be subject to sanction by the Court.”;

           vii.    Any person indicated on the face of a document or accompanying
                   cover letter, email, or other communication to be the author, ad-

                   dressee, or an actual or intended recipient of the document; and

           viii.   Any other person agreed to by the Producing Party.

     d.    Except with the prior written consent of the Producing Party or by Order of

           the Court, Attorneys’ Eyes Only Material shall not be furnished, shown,

           disclosed, summarized, described, characterized, or otherwise communi-

           cated or made available in whole or in part to any person or entity except:

           i.      Counsel for the Parties to this action and their associated attorneys,

                   paralegals, and other professional and non-professional personnel
                                     6
Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 7 of 15




                  (including support staff and outside copying services) who are di-

                  rectly assisting such counsel in the preparation of this Litigation for

                  trial or other proceeding, are under the supervision or control of such

                  counsel, and who have been advised by such counsel of their obli-

                  gations hereunder;

           ii.    Expert witnesses or consultants retained by the Parties in connection

                  with this Litigation and other professional and non-professional per-

                  sonnel (including support staff and outside copying services) who
                  are directly assisting such expert or consultant and have been ad-

                  vised by such expert or consultant of their obligations hereunder;

                  provided, however, that such Attorneys’ Eyes Only Material is fur-

                  nished, shown, or disclosed in accordance with paragraph 4(e)

                  herein;

           iii.   The Court and court personnel, subject to paragraph 6 herein;

           iv.    An officer before whom a deposition is taken, including steno-

                  graphic reporters and any necessary secretarial, clerical, or other

                  personnel of such officer;

           v.     Trial and deposition witnesses, provided that, prior to the witness’s
                  testimony, the disclosing party advises the witness that, pursuant to

                  this Protective Order, the witness may not disclose any Attorneys’

                  Eyes Only Material to any other individual, except in accordance

                  with this Protective Order, and provided that the witness executes a

                  copy of Exhibit A hereto. If, prior to the witness’s testimony, the

                  witness does not sign a copy of Exhibit A, the witness may be shown

                  Attorneys’ Eyes Only Material only after, on the record stating such

                  refusal, the examining attorney advises the witness on the record as


                                    7
        Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 8 of 15




                              follows: “By order of the Court in this litigation, you may not dis-

                              close in any manner any Attorneys’ Eyes Only Material to any per-

                              son or entity except in strict compliance with the provisions of this

                              Protective Order, and if you fail to comply with this Protective Or-

                              der, you may be subject to sanction by the Court.”;

                       vi.    Any person indicated on the face of a document or accompanying

                              cover letter, email, or other communication to be the author, ad-

                              dressee, or an actual or intended recipient of the document; and
                       vii.   Any other person agreed to by the Producing Party.

               e.      Before furnishing, showing, or disclosing Confidential Material or Attor-

                       neys’ Eyes Only Material to an expert or consultant pursuant to Paragraphs

                       4(c)(iii) and 4(d)(ii) herein, counsel for the Receiving Party shall provide to

                       the expert or consultant a copy of this Protective Order and obtain from the

                       expert or consultant written agreement, in the form of Exhibit A hereto, to

                       comply with and be bound by the terms of the Protective Order.

       5.      Procedure for Challenging Designations of Discovery Material. A Receiving

Party may, at any time, notify the Producing Party that the Receiving Party does not concur in the

designation of Discovery Material as Confidential Material or Attorneys’ Eyes Only Material. If
the Producing Party does not agree to declassify such material within seven (7) days of the written

request, the Receiving Party may move the Court for an order declassifying or reclassifying that

Discovery Material. If no such motion is filed, such Discovery Material shall continue to be treated

as Confidential Materials or Attorneys’ Eyes Only Materials. If such motion is filed, the docu-

ments or other materials shall be deemed Confidential Material or Attorneys’ Eyes Only Material

unless and until the Court rules otherwise. The Producing Party bears the burden of establishing

the propriety of its designation of documents or information as Confidential Material or Attorneys’

Eyes Only Material.


                                                 8
 Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 9 of 15




6.      Procedure for Disclosing Discovery Material to the Court
        a.     Any Receiving Party seeking to file any pleading, motion, or other docu-

               ment with the Court that quotes or otherwise divulges Confidential Material

               or Attorneys’ Eyes Only Material shall take appropriate steps, pursuant to

               Rule 9 of the Court’s Individual Rules of Practice in Civil Cases, to give the

               Producing Party an opportunity to seek sealing or other appropriate relief.

        b.     If the need arises for any Party to disclose Confidential Material or Attor-

               neys’ Eyes Only Material during any hearing or trial before the Court, in-
               cluding through argument or the presentation of evidence, such Party may

               do so only after giving the Producing Party notice and taking such steps as

               the Court, upon motion of the Producing Party, shall deem necessary to pre-

               serve the confidentiality of such Confidential Material or Attorneys’ Eyes

               Only Material.

7.      Procedure for Clawback of Privileged Discovery Material
        a.     If a Producing Party inadvertently produces Discovery Material subject to

a claim of attorney-client privilege, attorney work product, or any other legally recognized

privilege or immunity from discovery, such production shall not prejudice or otherwise

constitute a waiver of, or estoppel as to, any claim of privilege, work product, or other

ground for withholding production to which the Producing Party otherwise would be enti-

tled.

        b.     If a Producing Party determines that it has inadvertently disclosed privi-

leged material, it shall promptly send all Receiving Parties a notice notifying them of the

inadvertent production (a “Clawback Notice”). After receiving a Clawback Notice, and

subject to Paragraph 7(c), if applicable, a Receiving Party shall make all reasonable efforts

to (i) return the relevant Discovery Material and all copies thereof promptly to the Produc-

ing Party; or, (ii) at the option of the Receiving Party, to destroy the relevant Discovery


                                         9
Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 10 of 15




Material and all copies thereof, as well as all materials reflecting the content of that Dis-

covery Material, and notify the Producing Party that it has done so. Inadvertently disclosed

material cannot be used in a dispute over privilege.

       c.      A Receiving Party who receives a Clawback Notice may notify the Produc-

ing Party that it objects to the Producing Party’s claim that any communication or infor-

mation is privileged or otherwise protected from discovery. A Receiving Party shall make

any such objection to a Clawback Notice within three business days of the Receiving

Party’s receipt of any Clawback Notice. Following the receipt of any objection to a Claw-
back Notice, the parties shall meet and confer in an effort to resolve any disagreement

regarding the Producing Party’s designation of the material as privileged or protected from

discovery. If the parties cannot resolve their disagreement within five business days of

their meet and confer, the Receiving Party may, on an expedited basis, move for an order

compelling disclosure of the material. While any such motion is pending, the material

subject to that application will be treated as privileged or protected from disclosure until

the Court rules. If the Court determines that such material is privileged or protected from

disclosure, the Receiving Party shall immediately return or destroy such inadvertently dis-

closed material in accordance with Paragraph 7(b). If the Receiving Party does not move

for an order compelling disclosure within fifteen calendar days from the receipt of the
Clawback Notice from the Producing Party (regardless of whether the Parties met and con-

ferred), or such later date as the Producing Party and the Receiving Party may agree, the

material in question shall be deemed privileged or protected, in which case the Receiving

Party shall immediately return or destroy such inadvertently disclosed material in accord-

ance with Paragraph 7(b).

8.     Effect of Termination of the Litigation
       a.      Within ninety (90) days after the final termination of this Litigation by set-

               tlement or exhaustion of all appeals, all Confidential Material or Attorneys’

               Eyes Only Material produced or designated, and all reproductions thereof,
                                         10
Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 11 of 15




           shall be returned to the Producing Party or, at the Receiving Party’s option,

           shall be destroyed. In the event that any Receiving Party chooses to destroy

           physical objects and documents, such Party shall certify in writing within

           sixty (90) days of the final termination of this Litigation that it has under-

           taken its best efforts to destroy such physical objects and documents, and

           that such physical objects and documents have been destroyed to the best of

           its knowledge. Notwithstanding anything to the contrary, counsel of record

           for the Parties may retain copies of documents constituting work product,
           pleadings, motion papers, discovery responses, deposition transcripts, and

           deposition and trial exhibits.

     b.    This Protective Order shall not be interpreted in a manner that would violate

           any applicable rules of professional conduct or other applicable law or reg-

           ulation. Nothing in this Protective Order shall prohibit the ability of counsel

           for any Receiving Party, or of experts specially retained for this case, to

           represent any individual, corporation or other entity adverse to any Party or

           non-party or their affiliate(s) in connection with any other matter, as long

           as such counsel or expert continues to comply with the terms of this Protec-

           tive Order. Copies of electronic materials containing Confidential Material
           or Attorneys’ Eyes Only Material that are retained for disaster recovery pur-

           poses or pursuant to regulatory requirements do not need to be destroyed or

           returned.

     c.    This Protective Order shall survive the final conclusion of the Litigation,

           and this Court retains jurisdiction of the Parties hereto, and of any person

           who executes a copy of Exhibit A, indefinitely as to any dispute between

           any of them regarding improper use of information disclosed pursuant to

           this Protective Order.


                                     11
        Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 12 of 15




       9.      If a Receiving Party is called upon to produce Confidential Material or Attorneys’

Eyes Only Material in order to comply with a court order, subpoena, or other direction by a court,

administrative agency, or legislative body, the Receiving Party from which the Confidential Ma-

terial or Attorneys’ Eyes Only Material is sought shall (a) give reasonably prompt written notice

by overnight mail and either email or facsimile to the counsel for the Producing Party; and (b) give

the Producing Party reasonable time to object to the production of such Confidential Material or

Attorneys’ Eyes Only Material, if the Producing Party so desires. Notwithstanding the foregoing,

nothing in this Paragraph shall be construed as requiring any Party to subject itself to any penalties
for noncompliance with any court order, subpoena, or other direction by a court, administrative

agency, or legislative body.

       10.     This Protective Order shall not be construed to apply to any information that: (a) is

available to the public other than through a breach of this Protective Order or other duty of confi-

dentiality; (b) was already known to a Receiving Party at the time of disclosure and was not subject

to conditions of confidentiality; or (c) was developed by a Receiving Party independently of any

disclosure by the Disclosing Party.

       11.     This Protective Order may be changed by further order of this Court and is without

prejudice to the right of a Party to move for relief from any of its provisions, or to seek or agree to

different or additional protection for any particular material or information.
       12.     Nothing in this Protective Order constitutes an admission by any Party that Discov-

ery Material is relevant or admissible at trial. Each Party reserves the right to object to the use or

admissibility of Discovery Material.

       13.     This Protective Order may be signed in counterparts, which, when fully executed,

shall constitute a single original, and electronic signatures shall be deemed original signatures.




                                                  12
       Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 13 of 15




Dated: October 27, 2020




 Kyle W. Roche                           Jim Walden
 Edward Normand                          Daniel J. Chirlin
 Velvel Freedman (pro hac vice)          Walden Macht & Haran
 Joseph M. Delich                        One Battery Park Plaza 34th Floor New
 ROCHE CYRULNIK FREEDMAN LLP             York, New York 10004
 99 Park Avenue, 19th Floor              jwalden@wmhlaw.com
 New York, NY 10016                      dchirlin@wmhlaw.com
 kyle@rcfllp.com
 tnormand@rcfllp.com                     Michael Jason Lee, Esq.
 vel@rcfllp.com                          Law Offices of Michael Jason Lee, APLC
 jdelich@rcfllp.com                      4660 La Jolla Village Drive, Suite 100
                                         San Diego, CA 92122
 Caitlin Halligan                        michael@mjllaw.com
 Philippe Z. Selendy
 Maria Ginzburg                          Sunjina K. Ahuja, Esq.
 Andrew R. Dunlap                        Dillon Miller & Ahuja, LLP
 SELENDY & GAY PLLC                      5872 Owens Ave., Suite 200
 1290 Sixth Avenue                       sahuja@dmalaw.com
 New York, NY 10104
 challigan@selendygay.com                Attorneys for Defendants iFinex Inc.,
 pselendy@selendygay.com                 DigFinex Inc., BFXNA Inc., BFXWW
 mginzburg@selendygay.com                Inc., Tether International Limited, Tether
 adunlap@selendygay.com                  Operations Limited, Tether Holdings
                                         Limited, Tether Limited, Giancarlo
 Todd M. Schneider (pro hac vice)        Devasini, and Ludovicus Jan van der
 Jason H. Kim (pro hac vice)             Velde
 Matthew S. Weiler (pro hac vice
 forthcoming)
 Kyle G. Bates (pro hac vice)
 SCHNEIDER WALLACE COTTRELL
 KONECKY LLP                             Michael C. Hefter
 2000 Powell Street, Suite 1400          Samuel Rackear
 Emeryville, CA 94608                    HOGAN LOVELLS US LLP
 tschneider@schneiderwallace.com         390 Madison Avenue
 jkim@schneiderwallace.com               New York, NY 10017
 mweiler@schneiderwallace.com            michael.hefter@hoganlovells.com
 kbates@schneiderwallace.com             samuel.rackear@hoganlovells.com

 Attorneys for Lead Plaintiffs and the   Attorneys for Defendant Reginald Fowler
 Proposed Class


                                         13
Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 14 of 15
         Case 1:19-cv-09236-KPF Document 151 Filed 10/27/20 Page 15 of 15



This confidentiality agreement does not bind the Court or any of its
personnel. The Court can modify this stipulation at any time. The
Court will retain jurisdiction over the terms and conditions of this
agreement only for the pendency of this litigation. Any party wishing
to make redacted or sealed submissions shall comply with Rule 6(A) of
this Court's Individual Rules of Civil Procedure.

Dated:     October 27, 2020              SO ORDERED.
           New York, New York




                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE




                                       15
